Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102[b] as being anticipated by McKissick et al. (US 20060190966 A1)

	In regards to claim 1, McKissick teaches, A method comprising: causing output of video content; (See fig. 4, paragraph 81, television display screen 130 provides the user with the opportunity compose a human-readable message 132 related to a television program 148. Television message system display screen 130 may allow television program 148 to be displayed (e.g., in window 146 of the television screen) concurrently with the interactive message features shown in FIG. 4.)
receiving, by a first user device, a request to transfer, from the first user device and to a second user device, a textual communication session related to the video content; and (See fig. 4, paragraphs 81-83, television display screen 130 provides the user with the opportunity compose a human-readable message 132 related to a television program 148….Once the user of the set-top box application has chosen one or more desired recipients of the message, the user may send the message by selecting send option 142.)
transferring, from the first user device and to the second user device, the textual communication session related to the video content. (See paragraph 84, The television message system will then deliver the message to a television program entity such as a television message facility associated with the television channel that is designated to receive messages from users of user television equipment devices. The television program entity will process the messages, and respond to them if necessary. For example, a designated television channel representative at the television program entity may read and respond to messages sent to the television channel. The television program entity who actually receives the message from the user may also be, for example, the personal e-mail address of a cast member or program producer.)


In regards to claim 2, McKissick teaches the method of claim 1, wherein the textual communication session comprises a chat session. (See paragraphs 84, transmit and receive text messages is a “chat” session. Also see figs. 4, 18)

In regards to claim 3, McKissick teaches the method of claim 1, wherein prior to the transferring, the textual communication session comprises a display, adjacent to the video content, of textual messages related to the video content. (See figs. 4, message 132, program 148, fig. 18, message 322, and program 330)

In regards to claim 4, McKissick teaches the method of claim 1, further comprising selecting, by the first user device, the second user device based on communication capabilities of available target devices. (See fig. 4, paragraph 83, Screen 130 allows the user to send a human-readable message 132 (e.g., a text message or a graphic message containing text) to the TV channel which broadcasts program 148 by selecting option 134, the television program producers of program 148 by selecting option 136, or an individual cast member of program 148 by selecting an option such as option 138 or option 140. Also see fig. 19, paragraph 130, choosing recipient based on certain metric or capabilities)

In regards to claim 5, McKissick teaches the method of claim 1, further comprising selecting, by the first user device, the second user device based on determining that the second user device is equipped with one or more of a display screen, a keyboard, audio communication functionality, or video communication functionality. (See paragraph 61, Television distribution facility 16 preferably has a server or other suitable computing equipment or audio or video equipment such as audio voice mail equipment (herein collectively referred to as message equipment 22) for supporting the transmission of messages between users. For clarity, certain aspects of the invention are simply described as being implemented using a message server although these aspects of the invention are also applicable to other types of message equipment. The message equipment 22 (e.g., a message server) may be capable of handling messages involving text, graphics, video, or audio data…paragraph 57, If two-way communications between set-top boxes 26 and television distribution facility 16 involve only text or audio signals [thus, determining whether second device is equipped with text/video/audio communication functionality], the bandwidth required to support such two-way communications may be substantially less than the bandwidth required to support two-way communications involving video. ) 

In regards to claim 6, McKissick teaches the method of claim 1, further comprising selecting the second user device by: determining, by the first user device, other devices associated with a local network used for the textual communication session; receiving, by the first user device, information indicating communication capabilities of the other devices; 2Application No. 16/945,177Docket No.: 007412.05005\US Preliminary Amendment generating, by the first user device, a list of potential target devices; and receiving a user selection, from the list, of the second user device. (See fig. 19, paragraph 130-131, The set-top box application may then automatically search for users in the address book who have interests that match the current program, current channel, or category of the current program (options 204, 206, and 

In regards to claim 7, McKissick teaches the method of claim 1, further comprising prompting, by the first user device, a user to select the second user device from a list of potential target devices. (See fig. 19, paragraph 130-131)

In regards to claim 8, McKissick teaches the method of claim 1, further comprising sending, by the first user device, a request to a chat server to send future textual communication messages to the second user device instead of the first user device. (See fig. 14, “Send a reminder to another user” button 266 instead of “set reminder” button 264, paragraph 114, The program guide listings contain information on programs that are currently airing on all available channels as well as programs that will be broadcast at future times)

In regards to claim 9, McKissick teaches the method of claim 1, further comprising sending, by the first user device, a message informing the second user device of the transfer of the textual communication session. (See fig. 18 and associated paragraphs)

In regards to claim 10, McKissick teaches the method of claim 1, further comprising converting the textual communication session into one of an audio communication session or a video communication session. (See fig. 17, paragraphs 124-125, audio/video message buttons 307 and 309)


Claim 18 is rejected under pre-AIA  35 U.S.C. 102[b] as being anticipated by Moran et al. (US 20040068567 A1)

In regards to claim 18, Moran teaches,  A method comprising: initiating, by a server, a textual communication session between a first user device and a second user device; receiving, by the server, a request to transfer the textual communication session from the second user device to a target device; and transferring, by the server, the textual communication session from the second user device to the target device. (See fig. 1A, paragraph 24-26, fig. 2, step 102-116, while communication session is initiated between mary_jones (i.e. claimed first user device) and busy_guy (i.e. claimed second user device), busy_guy requests to transfer the textual communication session to the target device (i.e. Internet-enabled wireless phone))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-14 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKissick et al. (US 20060190966 A1) in view of Stinson, III et al. (US 20120174157 A1), hereinafter “Stinson”

	In regards to claim 11, McKissick teaches, A method comprising: 
sending, to the first user device, information indicating communication capabilities of the second user device; (See fig. 17, paragraphs 124-125, communication capabilities of the second user device (i.e. Bob) is displayed on the first user device, capabilities including reference numbers 311, 308, 303, 305, 307, 309. Also see paragraph 57)
receiving, by the second user device, a transfer of the textual communication session; and continuing the textual communication session via the second user device. 
 (See fig. 17, paragraphs 124-125, message is sent by pressing send. Also see fig. 4, 18, and associated paragraphs, especially looking at fig. 18, paragraph 129, 
	McKissick does not specifically teach invitation features. In other words, McKissick does not specifically teach, receiving, by a second user device, a message indicating a request to transfer a textual communication session from a first user device to the second user device;
However, Stinson further teaches, receiving, by a second user device, a message indicating a request to transfer a textual communication session from a first user device to the second user device; (See fig. 11, paragraph 104, the invitation 1105 includes a from-whom indication 1110 of the friend who sent the indication, an informational display 1115 configured to include information regarding the same instance of media content 105 the user is being invited to watch, an accept control 1120 to allow the user to accept the invitation 1105, and a decline control 1125 to allow the user to decline the invitation 1105. If the user chooses to accept the invitation, the user may be joined into the appropriate chat room.
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of McKissick to further comprise method taught by Stinson because asking permission for chat prior to exchanging chat session would have been desired as user may not be want to be interrupted.

In regards to claim 12, McKissick-Stinson teaches the method of claim 11, wherein the textual communication session comprises a chat session. (See Stinson paragraph 104, also see McKissick at least fig. 4) 

In regards to claim 13, McKissick-Stinson teaches the method of claim 11, 
 wherein the textual communication session comprises a display of textual messages associated with video content being output via the first user device. (See McKissick fig. 4 and 18)

In regards to claim 14, McKissick-Stinson teaches the method of claim 11, 
 wherein the information indicating communication capabilities indicates whether the second user device is equipped with one or more of a display screen, a keyboard, audio communication functionality, or video communication functionality. (See paragraph 61, Television distribution facility 16 preferably has a server or other suitable computing equipment or audio or video equipment such as audio voice mail equipment (herein collectively referred to as message equipment 22) for supporting the transmission of messages between users. For clarity, certain aspects of the invention are simply described as being implemented using a message server although these aspects of the invention are also applicable to other types of message equipment. The message equipment 22 (e.g., a message server) may be capable of handling messages involving text, graphics, video, or audio data…paragraph 57, If two-way communications between set-top boxes 26 and television distribution facility 16 involve only text or audio signals [thus, determining whether second device is equipped with text/video/audio communication functionality], the bandwidth required to support such two-way communications may be substantially less than the bandwidth required to support two-way communications involving video. )


In regards to claim 16, McKissick-Stinson teaches the method of claim 11, 
 further comprising outputting, via the second user device, a notification of the request and a selectable option to accept the request. (See Stinson fig. 11 and paragraph 104, )

In regards to claim 17, McKissick-Stinson teaches the method of claim 11, 
 further comprising outputting, via the second user device, a notification of the request, a topic for the textual communication session, and a selectable option to accept the request.  (See Stinson fig. 11 and paragraph 104,)



Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKissick et al. (US 20060190966 A1) in view of Stinson, III et al. (US 20120174157 A1), hereinafter “Stinson”, and further in view of Tucker et al. (US 20100066808 A1)



In regards to claim 15, McKissick-Stinson teaches the method of claim 11.
McKissick-Stinson does not specifically teach, further comprising storing user preference information, associated with the second user device, to automatically accept incoming chat invitations. 
further comprising storing user preference information, associated with the second user device, to automatically accept incoming chat invitations. (See paragraph 65 and fig. 4, The determination of step 426 is made based on user input or user preferences. For example, the set-top box may be configured to automatically accept a video conference invitation from a family member when received)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of McKissick-Stinson to further comprise method taught by Tucker because it would have been desirable to automatically accept invitation from a family member who is specifically close to the user, thus providing shortcut or faster way to start a conversation with close users. 


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moran et al. (US 20040068567 A1) in view of Bjoernsen et al. (US 20040174392 A1)

In regards to claim 19, Moran teaches the method of claim 18.
Moran does not specifically teach, further comprising using, by the server, a list of a user's favorite chat participants to generate invitations to the textual communication session. 
However, Bjoernsen further teaches, further comprising using, by the server, a list of a user's favorite chat participants to generate invitations to the textual communication session. (See figs. 13-15, paragraphs 33, collaboration sessions may on a list of favorite contacts… , the system receives a selection for the collaboration service to be used. This may cause the system, at block 284, to send notices or invitations to users that have been selected to participate in the session.  
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Moran to further comprise method taught by Bjoernsen because providing many collaboration service improves social networking and interaction between users and allows to engage in many different activities.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moran et al. (US 20040068567 A1) in view of Emerson et al. (US 20110126258 A1)

	In regards to claim 20 Moran teaches the method of claim 18.
Moran does not specifically teach, further comprising using, by the server, a list of a user's favorite programs to generate invitations to the textual communication session
However, Emerson further teaches, further comprising using, by the server, a list of a user's favorite programs to generate invitations to the textual communication session. (See Emerson paragraphs 50-52, By reconciling the media content, both the initiate or allow a chat session between the remote contact 402 and the set-top box 404…paragraph 59, the user may invite the contact to view the content simultaneously through an informal invitation through a chat communication or through an electronic invitation message)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Moran to further comprise method taught by Emerson because utilizing different metrics to generate invitation improve social networking and interaction with users who share common interest.


Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moran et al. (US 20040068567 A1) in view of McKissick et al. (US 20060190966 A1)

In regards to claim 21, Moran teaches the method of claim 18.
Moran does not specifically teach, further comprising using, by the server, communication capability information of the target device to distribute an invitation to either one of an audio communication session or a video communication session.  
However, McKissick further teaches, further comprising using, by the server, communication capability information of the target device to distribute an invitation to either one of an audio communication session or a video communication session. (See fig. 17, paragraphs 124-125, communication capabilities of the second user device (i.e. Bob) is displayed on the first user device, capabilities including reference numbers 311, 308, 303, 305, 307, 309, including audio/video communication session. Also see paragraph 57)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Moran to further comprise method taught by McKissick because it would have been desirable to provide user with many options on how they want to communicate with other user, thus improving user experience. 


In regards to claim 22, Moran teaches the method of claim 18.
 further comprising receiving, by the server, a notification to send future textual communication messages to the target device instead of the second user device.
However, McKissick further teaches, further comprising receiving, by the server, a notification to send future textual communication messages to the target device instead of the second user device. (See fig. 14, “Send a reminder to another user” button 266 instead of “set reminder” button 264, paragraph 114, The program guide listings contain information on programs that are currently airing on all available channels as well as programs that will be broadcast at future times)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Moran to further comprise method taught by McKissick because it would have been desirable to provide user with many options on how they want to communicate with other user, thus improving user experience.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177